Citation Nr: 1620128	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-36 815	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an (initial) increased rating for lumbar strain, currently rated at 20 percent.

2.  Entitlement to an (initial) increased rating for posttraumatic stress disorder (PTSD), currently rated at 70 psychiatric disability percent.  

3.  Entitlement to increased compensation for dependents.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO granted service connection for a back disability and PTSD, and assigned a 10 percent rating for each disability, effective from June 11, 2008.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina. 

A March 2009 rating action denied the Veteran's claim for additional compensation based on his dependents.  

In a June 2015 rating decision, the RO awarded an increased 20 percent rating for the lumbar strain, effective from December 30, 2014.  The RO also awarded an increased 30 percent rating for PTSD from May 15, 2013, to December 29, 2014, and a 70 percent rating thereafter.  

In a November 2015 letter, the Veteran was notified of his scheduled Travel Board hearing.  The record reflects that the letter was sent to the correct address.  The Veteran failed to report for the hearing before the Board.  He has not requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The issues of increased rating for PTSD and lumbar strain are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for increased compensation for dependents was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for increased compensation for dependents by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received by VA in January 2011, the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for increased compensation for dependents is dismissed.





REMAND

The Board has reviewed the claims file and finds that additional development is required before deciding the claims on appeal.  Specifically, the Veteran's October 2013 VA treatment records indicated that the Veteran had a pending application for Social Security disabilities.  However, Social Security Administration (SSA) records have not been associated with the claims file and it is unclear whether the Veteran's pending application was granted or denied.  Accordingly, upon remand, SSA records should be obtained, as these records are potentially pertinent to his claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

In addition, the AOJ should obtain any relevant, ongoing VA treatment records dated from February 2015 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records dated since February 2015.

2.  Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented and SSA should provide a negative response if these records are not available.

3.  After undertaking any additional necessary development following completion of the above actions, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afford an appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


